﻿91.	 Mr. President, I should like first on behalf of the Federal Government to congratulate you on your election as President of the thirty-second session of the General Assembly of the United Nations and at the same time I should like to express our pleasure that you, an outstanding political personality and diplomat, representing one of the leading countries of the non-aligned movement, are presiding over this Assembly.
92.	On behalf of the Federal Republic of Germany I welcome in our midst the two new Members, the Republic of Djibouti and the Socialist Republic of Viet Nam. This is an important step towards bringing our Organization nearer to the goal of universality.
93.	We have assembled here to try and bring the world-a world divided by conflicting ideologies, separated by a gulf between poor, and rich nations, torn by various conflicts- further along the long road to our objective: a world of peace, of economic and social progress, a world in which the dignity of man is respected. In fulfilling this task, central importance attaches to the United Nations, the only universal organization.
94.	Our age is one of far-reaching change. New thinking and new action are required. Only a generation ago the course of the world was determined by a few big Powers. Since then a hundred new States have emerged and have entered world politics with their own ideas and their own claims. For the first time in history the nations of the world are aware of their dependence on one another worldwide.
95.	There is a growing recognition of the fact that through co-operation we must transform our period of transition into an era of joint progress, in order to prevent it from becoming, through confrontation; an era of joint decline The world is looking for a just order of co-operation. In the past the system between States was often understood as a relationship of supremacy and subordination, politically, militarily and economically. This policy of supremacy no longer has a future. True, the idea of safeguarding one's own interests through power politics is by no means extinct. But it is confronted by the strongest force of this era: the will of nations for self-determination and independence.
96.	That will is strong particularly in the nations of Africa, Asia and Latin America. It has led to the dissolution of the huge colonial empires, and it will doom to failure any endeavour to establish new dependencies. This also applies to any attempt to establish supremacy by ideological means through ideological colonialism.
97.	Under the conditions prevailing in today's world, a country's interests can be safeguarded on a durable basis only through a policy of co-operation and fair reconciliation of interests. The world order of the future can only be an order based on equality.
98.	The Federal Republic of Germany has from the very outset built its foreign policy on respect for the self-determination and equal rights of all nations. We want self- determination for the indivisible German nation. We are helping to build the European Community, a Community in which all members have equal status and equal rights.
99.	We are also helping to shape the North Atlantic Alliance, an alliance which is a union of equal member States.
100.	With our policy of detente we are seeking co-operation with our Eastern neighbours on the basis of equal rights and mutual benefit.
101.	We seek equal and balanced partnership with the nations of Africa, Asia and Latin America, and we fully support them in their claim to independence and the right to develop as they see fit.
102.	In a nutshell, we want a world devoid of supremacy. We do not want to establish spheres of influence; we do not want to export ideologies. Rather we want a world in which all nations will determine their own way of life politically, economically and culturally and in which they will cooperate as partners, as equals.
103.	The movement of the non-aligned has become a major force in the quest for such a world of independence and equality of nations. Regional groupings as well, based on equality, can also make an essential contribution in Asia, in Africa and in Latin America.
104.	Our aim is a world of partnership. This means we must achieve the following goals. First, in order to safeguard peace, we must bring about constructive co-operation between Western and Eastern industrialized countries, beyond all ideological differences. Secondly, we must stop the arms race, which threatens peace and wastes resources. Thirdly, we must settle the smouldering conflicts in many regions of the world by peaceful means. Fourthly, we must constantly reduce the gap between rich and poor nations. We must overcome hunger and need and misery everywhere in the world. Fifthly, we must make respect for the rights and the dignity of man the foundation of justice and stability in the world.
105.	In a world of nuclear weapons, the policy of safeguarding peace determines the destiny of mankind. Safeguarding peace is the common goal of all democratic forces in my country. Safeguarding peace is more than avoiding war. Through the renunciation of force and the peaceful settlement of conflicts we must build a world of partnership. The member countries of' the European Community have embarked upon that path. Twice in this century they have been embroiled in war. Today, the Europe of the nine countries has become a force for peace in the world. In the North Atlantic Alliance the democracies of Europe and North America have united to secure peace. The European Community and the North Atlantic Alliance, in turn, provided the firm foundations from which it became possible to launch the process of East-West detente.
106.	The Federal Republic of Germany has made a substantial contribution to make detente in Europe possible. By means of the treaties of Moscow, Warsaw and Prague, it has opened the way to normal relations with its Eastern neighbours. Within that context, relations between the Federal Republic of Germany and the Soviet Union will also in future be of fundamental importance for detente in Europe. We want to develop these relations further.
107.	The treaty with the German Democratic Republic on the basis of relations has laid a foundation on which the two German States can live together. Part and parcel of that policy pursued by the Federal Republic of Germany is its declared aim to work for a state of peace in Europe in which the German nation will recover its unity in free self-determination. We are certain that, here again, history will show that a nation's will for unity will assert itself. Nobody can elude the logic of history by using ideology as a subterfuge.
108.	The Conference on Security and Co-operation in Europe has carried forward and developed among the 35 participating countries the process of detente that had been initiated bilaterally. The Final Act of Helsinki is a clear rejection of concepts of supremacy. Relations in the whole of Europe are to be based on the principle of the sovereign equality of all States.
109.	My Polish colleague, the previous speaker, was right in pointing out that the Federal Republic of Germany and the Polish People's Republic have made progress along the road to normalization. The meeting of Federal Chancellor Helmut Schmidt with the First Secretary of the Central Committee of the Polish United Workers' Party, Mr. Gierek, in Helsinki has given an important impetus to this development.
110.	At the forthcoming follow-up Conference on Security and Co-operation in Europe to be held in Belgrade a sober balance-sheet will have to be drawn up as to whether and to what extent the general principles and the specific declarations of intent on economic and humanitarian matters in the Final Act have been put into practice, and what still has to be done.
111.	The Federal Government will do its best to ensure that the follow-up Conference will give fresh impetus to detente. The Belgrade Conference must become not the end of the road, but rather a point along the road in the long-term process of detente. There must be no relapse into cold war. That would render further progress impossible and jeopardize what has been achieved so far.
112.	Detente in Europe starts from the existing realities. Among those realities are the ties between West Berlin and the Federal Republic of Germany. We shall do everything to secure the viability of West Berlin. West Berlin must fully participate in the process of detente and its progress. In this context the Quadripartite Agreement on Berlin of 3 September 1971 is of decisive importance. It must be strictly observed and fully implemented. Berlin is both a symbol and a yardstick of the will for detente and co-operation between East and West.
113.	We know that ideological differences will continue to exist between East and West. We are ready for a competition of ideas and achievements. However, detente means that neither side should attempt to impose its system on the other.
114.	Beyond their ideological rivalry, East and West have a common interest in safeguarding world peace, in developing mutually beneficial co-operation, and in resolving the problems of the developing countries. The latter need the contributions of the Western and the Eastern industrialized countries in order to master their problems. The developing countries need least of all a transfer of the East-West conflict to their regions.
115.	President Carter, in his recent speech in Charleston, defined the goal as follows:
 Our goal is not to encourage dissension or to re-divide the world into two opposing ideological camps, but to expand the realm of independent, economically self- reliant nations. 
116.	A world of partnership can thrive only in a climate of international trust. Such trust presupposes that nations and individuals can live free from fear. They have a right to be secure from the threat or use of force, be it force in the form of political or economic subjugation or be it force of weapons of whatever kind.
117.	In 1976 the Western defence alliance demanded that no country build up a higher level of armaments than was required for its defence.
118.	The Federal Republic of Germany has from its beginning taken the position that force cannot be a means to settle problems. That is why it actively advocates balanced and controlled disarmament on a world-wide scale. There must be an end to the arms race.
119.	We take seriously the task which we assumed when we became a member of the Geneva Conference of the Committee on Disarmament of the United Nations. From the beginning, we endorsed the initiative to convene a special session of the General Assembly of the United Nations on disarmament. Even before the non-proliferation Treaty came into being we had renounced nuclear weapons. We consider the non-proliferation of nuclear weapons to be an essential prerequisite for safeguarding peace. As a party to the non-proliferation Treaty, we appeal once more to all States which are still standing aside to accede to the Treaty.
120.	The arms race is an enormous waste of resources in a world which ought to concentrate its efforts on the elimination of hunger and distress. Expenditure on armaments amounting to roughly $330 billion in 1976 is a challenge to the common sense and moral conviction of all States.
121.	The forthcoming special session of the General Assembly on disarmament must clearly show how we can live up to this challenge. It must not bog down in generalities.
122.	Besides world-wide endeavours for disarmament, regional efforts are required, especially where the size of the existing military potential makes such action particularly urgent. It is for that reason that the Federal Republic of Germany is actively participating in the Vienna negotiations on mutual and balanced force reductions. Our aims are clear and straightforward: first, we want parity of forces in Central Europe—neither side should have more forces than the other; and, secondly, we want such parity at a lower level. If those aims were to materialize, this would be a step towards greater stability. It could give fresh and strong impetus to the process of detente.
123.	In all efforts for disarmament and arms control- world wide and regional—we are conscious of the importance attaching to the Strategic Arms Limitation Talks between the United States and the Soviet Union. We welcome the efforts made in those negotiations. The progress achieved in the course of those negotiations will have a favourable effect on detente in general and on other endeavours for disarmament and arms control.
124.	Developing a world based on partnership presupposes that we settle conflicts by peaceful means. Three conflicts have been on the General Assembly's agenda for a good number of years—those in the Middle East, Cyprus and southern Africa.
125.	In the Middle East, a region neighbouring on and closely linked with the members of the European Community, we were relieved to witness the termination of the civil war in the greater part of Lebanon. But there is no peace yet. We appeal to all who are involved in the constant outbursts of fighting in southern Lebanon to lay down their arms at last. This is essential not only for Lebanon itself but also for stability and peace in the whole region.
126.	A settlement of the Middle East conflict is of vital importance also to Europe and the world as a whole. Together with its partners in the European Community the Federal Republic of Germany reaffirmed the principles for a solution in the statement on the Middle East made by the European Council in London on 29 June 1977. A just and lasting peace settlement must, starting from Security Council resolutions 242 (1967) and 338 (1973), give effect to the following principles: it must implement the principle of the inadmissibility of the acquisition of territory by force; it must respect the right of all States in the region—and that means the right of Israel as well—to live in peace within secure and recognized boundaries; it must end the territorial occupation which Israel has maintained since 1967; it must take into account the legitimate rights of the Palestinians. In the view of the Federal Republic of Germany, those legitimate rights of the Palestinian people include its rights to self-determination and to give effective expression to its national identity. A solution must therefore take into account the need for a homeland for the Palestinian people.
127.	The States members of the European Community have urgently appealed to all parties involved to begin peace negotiations as soon as possible. The Palestinians must participate in those negotiations. The road to negotiations must not be blocked by the unilateral creation of faits accomplis. That is why the Federal Government, in this forum too, comes out against the establishment of Israeli settlements in the occupied Arab territories.
128.	The Federal Republic of Germany has friendly relations with all States in that region and uses them in its efforts to help to bring about a peaceful settlement. Advantage must be taken of the promising signs which emerged at the beginning of the year. This requires all concerned to show respect for the inalienable rights of the other side. I urgently appeal to all parties to the conflict to be aware of their responsibility for maintaining world peace and to make possible a peace settlement through realism and a spirit of compromise.
129.	Stagnation will also have to be overcome at last in the search for a solution of the Cyprus conflict. Any settlement must respect the sovereignty and territorial integrity of Cyprus. The aim of giving the independent Republic of Cyprus a bicommunal and federative structure must and can be attained only through direct negotiations between the two ethnic groups. The Federal Republic of Germany supports the efforts of the Secretary-General of the United Nations to bring those negotiations to a successful conclusion under his auspices.
130.	In recent years African problems have moved more and more into the forefront of international politics. The policy of the Federal Republic of Germany is unequivocal. We support the independence of the African States; we support racial equality; we are against colonialism, against any kind of racial discrimination and against any attempt to establish, by pursuing power politics from outside, new dependencies in Africa. Having in mind the continuing suppression of the black majorities in southern Africa, President Nyerere once said:
 Man is so constituted that he will not rest until he feels that he has freedom and the human dignity which goes with it. Otherwise, he will sooner or later fight for his own freedom within his society and for the freedom of his society from outside domination. 
131.	The Federal Republic of Germany therefore presses for a peaceful solution of the problems in southern Africa before it is too late—a peaceful change designed to lead all races into a common future of independence and of coexistence based on equality. It is for the community of States which, at the Conferences of Maputo and Lagos, so impressively demonstrated their determination, to eliminate the vestiges of colonialism and racial discrimination in southern Africa. The Federal Republic of Germany shares the objectives of all those who, in liberation movements and elsewhere, champion the cause of self- determination and human rights by peaceful means.
132.	As regards Rhodesia, the Government of the Federal Republic of Germany supports all international efforts—in particular the Anglo-American initiative—to replace the illegal minority regime and to bring about a speedy and peaceful transfer of power to the black majority.
133.	As regards the problem of Namibia, the Government of the Federal Republic of Germany is actively involved in the initiative of the five Western members of the Security Council designed to prepare the way for Namibia's independence on the basis of Security Council resolution 385 (1976). The citizens of Namibia are to determine their future in general and free elections in which SWAPO is to participate. In this the United Nations has to play an important role. We expect the United Nations to appoint a special representative for the transition of Namibia to independence, and to contribute during the transitional period to the protection of Namibia's internal security and territorial integrity by providing peace-keeping forces. After achieving political independence, Namibia will be faced with the huge task of building up its own economy. In doing so it will need the help of its friends. The Federal Republic of Germany considers this to be an important task.
134.	With all the emphasis at its command the Federal Republic of Germany calls for the ending of racial discrimination in the Republic of South Africa. We call for an end to the policy of apartheid, and the policy of  bantustanization  and for the establishment of social, economic and political equality for all sections of the population. That includes the safeguarding of the rights of the minorities.
135.	The States members of the European Community have drawn up a code of conduct for European firms in South Africa  designed to give effect to the principle of equal treatment for black and white workers. That is an important step towards the establishment of the economic and social equality of races, wherever we have an opportunity to do so.
136.	The Federal Government has reacted with concern to indications that South Africa may plan a nuclear weapons test. We take it that the Government of South Africa will keep to the declarations it has made in the meantime. However, we appeal to it once more to accede to the non-proliferation Treaty in order to dispel any doubt concerning its position.
137.	The time for peaceful reform through a constructive dialogue between the races is running out. Further delay, further hesitation, would be bound to result in a racial war which could bring chaos to the whole of southern Africa. We express our sympathy and sorrow for all those who have already become the victims of racial conflict. South Africa can find peace only if it implements human rights for all races.
138.	Besides the Middle East, Cyprus, and southern Africa, there are further sources of serious conflict. At present we all think of the fighting and bloodshed in the Horn of Africa. We must make every effort to settle all these other conflicts peacefully, too.
139.	A world of peace and partnership is inconceivable if we do not overcome the gap which divides today's world more deeply than any ideological differences—the gap between rich and poor. The challenge for us is to create a new international economic order which will make it possible for all men in all countries to lead a life free from hunger or need. There is also the question of implementing human rights in the social and economic fields.
140.	We cannot achieve this new order by discarding existing and proven structures. Such structures must, rather, be steadily developed and in a flexible way adjusted to ever new requirements and conditions. We must preserve the effectiveness of the steering mechanism of the market economy and at the same time ensure for the developing countries both equal participation in world economy and a more than proportionate rate of growth.
141.	The search for a new order must be based on the recognition that neither side-neither developing nor industrialized countries—can reach their economic goal alone. The developing countries can step to, their own progress only in a climate of world-wide economic growth. Commodity prices of greater stability, rising exports of finished goods from the developing countries, a larger transfer of resources—all this presupposes that the industrialized countries will return to stable growth. In turn, the industrialized countries also need the impetus of accelerated development to regain stable growth.
142.	The international economic order must therefore serve the twofold aim of providing more than proportionate growth rates in the developing countries and stable growth in the industrialized countries. It must be an order based on equality and mutual commitment, in which each group of countries assumes responsibility for the realization of both aims in the awareness that only thus will it be able to attain its own goal.
143.	What, specifically, needs to be done? First, all countries must stimulate the growth of the world economy by common effort, without refuelling inflation. There must be no backslide into recession. Following an agreed strategy, the Western industrialized countries should exert every effort to promote continuous non-inflationary growth.
144.	Let me point out for the Federal Republic of Germany that the considerable increase in our imports during the past few years has given a strong impetus to the international economy. At the same time, we have also exported stability in terms of our relatively high, stable prices. We will make further determined efforts to stimulate economic activity in our own country.
145.	Secondly, we must keep the markets of the industrialized countries open and provide them with further finished goods from the developing countries.
146.	The exchange of industrial goods is the most dynamic sector of world trade. It has always offered the best chance for an increase in the export earnings of the developing countries, and will continue to do so.
147.	Only a steady increase in exports of finished goods from the developing countries will make it possible for us to overcome the traditional pattern of exchange in which commodities are supplied mainly by the developing countries. In other words, that is the only way in which we can create a structure of equal rights and opportunities.
148.	A steady change in the structure of world trade is also in the interests of the industrialized countries. Free trade and world-wide structural reform, instead of economic controls and protectionism, are indispensable elements of progress.
149.	The Federal Government cautions against the growing trend towards protectionism, which it considers to be a serious danger for international economic co-operation, in particular the co-operation between industrialized and developing countries.
150.	In all organizations to which it belongs, the Federal Republic of Germany therefore speaks out explicitly in favour of free world trade and of unimpeded and growing access to markets. We continue to be staunch supporters of free world trader even though this implies difficult processes of adjustment for some sectors of our own economy.
151.	Even during the recession of 1975, we increased our imports of industrial goods from developing countries by 24 per cent and in 1976 by as much as 32 per cent. That trend has continued during the current year.
152.	The Federal Republic of Germany ranks first in the world in per capita imports of semi-manufacturers and finished goods from the developing countries. It has also accumulated a foreign trade deficit in its dealings with the developing countries which do not export oil and has thus substantially stimulated their economic growth during the past few years.
153.	Thirdly, we must attain more stable commodity prices. The heavy price fluctuations typical of many commodities are harmful to both sides, raw material exporters as well as raw material consumers. In many developing countries such fluctuations prevent a systematic implementation of development plans, while at the same time they cause an increase in cyclical fluctuations in the industrialized countries, thereby leading to slower growth.
154.	In concert with its partners in the European Community, and in close consultation with the other Western industrialized countries, the Federal Government actively participates in UNCTAD negotiations on the Integrated Programme for Commodities. It advocates the conclusion of commodity agreements where suitable. It also supports the establishment of a common fund as a key instrument in attaining the agreed objectives of the Integrated Programme.
155.	Apart from price stabilization, the Federal Government also advocates measures for the stabilization of export earnings. Such measures are of particular importance for the poorest among the developing countries.
156.	We must promote the transfer of technology to the developing countries. Technology must be accessible to all countries without discrimination. This applies equally to the peaceful use of atomic energy.
157.	The Federal Republic of Germany is trying to co-operate, on the basis of partnership, in strengthening the capacity of the developing countries to absorb technology. It promotes private investment in developing countries as an important vehicle for the transfer of technology. We must step up the transfer of resources to the developing countries.
158.	In 1976 the net capital influx from official and private sources into the non-oil-exporting developing countries reached a total of almost $71 billion, which is double the amount of 1973. This large increase has helped considerably to ease the impact of world recession on the developing countries.
159.	During the past few years the Western industrialized countries have reached the target of a total capital transfer of 1 per cent of their national product; the Federal Republic of Germany has exceeded this target with a capital transfer of 1.18 per cent in 1975 and of 1.19 per cent in 1976.
160.	It must now be our first priority to increase official assistance. The developing countries and especially the poorest among them are increasingly in need of non-repayable grants and credits on concessional terms. Despite budgetary constraints, the Federal Government has therefore raised, by more than 20 per cent its appropriation for development assistance for the 1978 budget. This rate of growth is twice that of the total budget.
161.	The Federal Government takes an active part also in the endeavours to solve the problem of indebtedness of the developing countries. This problem affects some of them in particular. We therefore intend to provide, as before, assistance on a case-by-case basis.
162.	Overcoming hunger and need in the developing countries is the great task of our times, and it can be fulfilled only if all countries which are in a position to do so contribute their share to this. At the Downing Street Summit Conference, held in London on 7 and 8 May, the seven major industrialized countries of the West therefore called upon the industrialized socialist countries to contribute to the necessary increase in the transfer of resources to the developing countries. In 1976 development assistance from member States of the Council for Mutual Economic Assistance amounted to less than 25 per cent of the assistance provided by the Federal Republic alone.
163.	Access to markets of the Council for Mutual Economic Assistance presents a similar picture. Only 4 per cent of the exports from developing countries go to industrialized socialist countries as against close to 75 per cent to member States of the Organisation for Economic Co-operation and Development.
164.	The industrialized socialist countries have long been integrated in world economy. They should therefore accept responsibility for a stable and developing world economy. This is also in their own interest.
165.	A substantial contribution to the development process can also be made by foreign private investment in providing capital, technology, modern management methods and channels to world markets. This potential can only be used, however, if industrialized and developing countries jointly commit themselves to creating a climate of mutual confidence which will encourage a smooth and continuous flow of foreign investment.
166.	This does not only imply legal security for investors. It also means that the companies established with foreign participation are ready to act in harmony with development plans and to refrain from trying to exert any political influence. In this respect, too, the Federal Republic, of Germany is committed to the principle of the sovereignty and independence of all countries.
167.	In order to feed a growing world population and to supply an expanding world economy with raw materials, it is imperative that the production of food-stuffs and raw materials should grow at a sufficient and steady pace. The bulk of grain and raw material production is currently concentrated in industrialized countries. On a long-term basis, however, we shall not be able to meet the growing demand unless the developing countries themselves can steadily increase their own production. This is another significant field of co-operation.
168.	One of the greatest challenges for us is the energy issue. In the remaining years of this century, the world must manage to switch from oil to new forms of energy. During the transitional period the oil-producing countries bear a special responsibility. The industrialized countries, for their part, must be prepared to exercise the necessary degree of self-discipline without which the task of restricting fuel consumption and of developing alternative sources of energy can never be accomplished.
169.	Of key importance for the future of the world economy is the successful conclusion of the Third United Nations Conference on the Law of the Sea. The exploitation of the mineral resources of the high seas and the sea-bed has become the critical issue of the negotiations. We must establish an international sea-bed regime and we must do so quickly in view of the long lead-time for investments in deep sea mining. This regime must permit rational exploitation of raw materials and meet the interests of all countries-raw material consumers and raw material producers alike. It must not be monopolistic in character and must, give all interested States unqualified access to the mineral resources of the high seas.
170.	Development policy must focus on man. Its first priority must therefore be to satisfy basic needs of all men. Not only must growth be accelerated; it must also be appropriately structured. It must focus on such areas where the poor live and seek a living.
171.	The assumption that somehow growth also reaches the poor has proved false. Poverty must be fought directly, and we must provide the poor with the ability and the means of working productively.
172.	I have singled out a few areas in which we must make real and rapid progress in our search for a new international economic order based on joint responsibility. The Federal Government will strive with all its vigour to achieve such progress.
173.	We hope that our efforts will gain additional momentum from the recently established Independent Commission on International Development Issues. We are pleased that a personality of such international renown and broad political experience as Willy Brandt has agreed to head the Commission.
174.	A world of partnership must also be a world of respect for human rights and their implementation. In our endeavours to make the world a more human place we must put a halt with all our vigour to the ever multiplying forms of violence. The taking of hostages has become an urgent problem for all mankind.
175.	During the last session of the General Assembly the Federal Government therefore proposed an international convention against the taking of hostages.'1 Early deliberations in the Committee which has been requested to prepare the text of a draft convention have confirmed the will for objective co-operation in accomplishing this task.
176.	We must continue the work we have begun with all our vigour. I request the General Assembly to extend the Committee's mandate in accordance with its recommendations. We must also make progress in the solution of the complex problem of terrorism. Terrorism in its national and international forms has become a grave danger for all who want to live in peace and freedom. We must jointly fight this danger.
177.	During the past year the International Covenants on Economic, Social and Cultural Rights and on Civil and Political Rights have entered into force. These Covenants are inseparably linked. Freedom from want is no less significant a human right than freedom from fear.
178.	It is now a question of applying human rights world-wide. Here again the United Nations must continue to act as a champion. World-wide independent bodies are required. 1 reaffirm what I said last year concerning the tasks of an international court for human rights.
179.	Let us always remember that the concept of human rights is the irresistible force of the modern world to which the future belongs. The implementation of human rights alone will be the yardstick by which progress in the world is measured.
 